 Case 14-44572      Doc 105     Filed 12/14/20 Entered 12/14/20 16:56:04          Desc Main
                                 Document     Page 1 of 5



       UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

                                            )
In Re: Lavonna Loving                       )      14 B 44572
                                            )
Debtor(s)                                   )      Judge David D. Cleary
                                            )

                           Notice Of Filing/ Certi1icate Of Service
LaVonna Loving P.O. Box 390784 Chicago, IL 60639
Debtor Attorney: Geraci Law LLC via Clerk's ECF noticing procedures


Please take notice that on December 14, 2020, the attached Trustee’s reply to Debtor’s
motion to Modify Plan was Wiled with the Clerk of the U.S. Bankruptcy Court, a true and
correct copy of which is attached.


                                                   /s/Yanick Polycarpe
                                                   for Marilyn O Marshall, Trustee


I certify under penalty of perjury that I mailed a copy of this notice to the above listed
persons by Wirst class US mail, postage prepaid, or as otherwise listed on December 14,
2020.


                                                   /s/Yanick Polycarpe
                                                   for Marilyn O Marshall, Trustee




OfWice of the Chapter 13 Trustee
Marilyn O Marshall
224 South Michigan Ave., Suite 800
Chicago, Illinois 60604
312-431-1300
 Case 14-44572      Doc 105    Filed 12/14/20 Entered 12/14/20 16:56:04        Desc Main
                                Document     Page 2 of 5



       UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

                                            )
In Re: LaVonna Loving                       )    14 B 44572
                                            )
Debtor(s)                                   )    Judge David D. Cleary
                                            )

           Trustee’s Response in Opposition to Debtor’s Motion to Modify Plan

       COMES NOW, Marilyn O. Marshall, Standing Trustee, in response to the debtor’s

motion to modify plan, states as follows:

1) On December 15, 2014, the instant case was Wiled under Chapter 13 of the Bankruptcy

   Code.

2) The plan was conWirmed April 8, 2015.

3) The Trustee has now Wiled two motions to dismiss, one for plan payment default and the

   other for material default in the terms of the conWirmed plan.

4) Debtor now seeks to modify the plan, claiming administrative error in the calculation of

   the amounts owed to the plan. See Docket entry #96.

5) In paragraph 5 of the motion, debtor admits amounts are still owed to the Trustee but

   has yet to tender any funds. See Docket entry #96.

6) Debtor’s motion seeks to recalculate the pot and waive a tax refund that, on information

   and belief, has not yet been received.

7) Subsequent to conWirmation of the plan in April of 2015, several orders modifying plan

   were entered, adjusting debtor’s obligations with respect to tax refunds and payment

   defaults.
 Case 14-44572      Doc 105     Filed 12/14/20 Entered 12/14/20 16:56:04          Desc Main
                                 Document     Page 3 of 5



8) All parties involved in the entry of the orders, including the attorneys on both sides and

   the Court, were fully aware of the words in the order and had the breadth of experience

   to understand the order at the time of its entry, its terms and its impact on the plan.

9) Each and every order speaks for itself, is clear and needs no further explanation.

10)Despite the arguments raised by debtor, deferring a default does not in fact impact the

   total amount necessary to pay into a Chapter 13 plan, rather, the default is reduced to $0

   but the pot, the amount the debtor must pay, remains the same.

11)The plan, as conWirmed, calls for general unsecured creditors to be paid to the extent

   possible from the payments set out in Section D, but not less than 22% of the Wiled,

   allowed general unsecured claims. Section D provides for 60 payments at $500 per

   month, or $30,000.

12)The order conWirming plan, entered April 8, 2015, directs that:

   “On or before April 20th of the year following the Wiling of the case and each year

   thereafter, the Debtor(s) shall submit a copy of the prior year's Wiled federal tax return to

   the Chapter 13 Trustee. The Debtor(s) shall further tender the full amount of each

   year's tax refund received while the case is pending to the Chapter 13 Trustee. The tax

   refunds shall be treated as additional payments into the plan and must be submitted

   within 7 (seven) days of receipt of each such refunds by the Debtor(s).” See Docket entry

   #31.

13)The order conWirming plan directs that tax refunds be added as additional payments, in

   addition to the payments laid out in Section D of the plan.

14) Subsequent orders modifying the plan that adjust the plan payment in section D, either

   up or down, impact the extent of funds available pursuant to Section D.
 Case 14-44572      Doc 105     Filed 12/14/20 Entered 12/14/20 16:56:04             Desc Main
                                 Document     Page 4 of 5



15) The order modifying plan entered June 12, 2017, waived the debtor’s requirement to

   turn over the 20014 and 2015 tax refunds in the amount of $1949.80 out of the total

   refund amount of $2347. See Docket entry #48.

16) On August 12, 2017, an order modifying plan was entered waiving a $375 default,

   which reduced the pot amount by $375. See Docket #53

17) On January 14, 2019, an order modifying plan was entered waiving the 2017 tax refund

   and did not impact the pot amount. See Docket entry #65.

18) On November 14, 2019, after presentment of evidence and oral argument, Trustee’s

   motion to dismiss was denied, $4470 of the debtor’s 2018 tax refund was waived, $1685

   of the debtor’s plan payment default deferred, and the plan payments increased to

   $1065 per month. See Docket entry #83.

19)Because the court waived only $4470 of the 2018 tax refund, the pot was increased by

   the difference between $6155 and $4470, or $1685.

20) The pot of money available to creditors in this case is calculated as follows:

              $500 per month for the Wirst 58 months                     $29,000
              $1065 per month for 2 months per Docket #83                $ 2,130
              2014 tax refund                                            $1,145
              2015 tax refund                                            $1,202
              less amount waived docket #48                              ($1949.80)
              2016 tax refund                                            $1,575
              less amount waived docket #53                              ($ 375)
              $1685 of 2018 tax refund per Docket #83                    $1685

Subtotal                                                                 $34,412.20

              2019 tax refund                                            $5025

Total amount due:                                                        $39,437.20


21) The total paid into the plan by the debtor is $32,260.00.
 Case 14-44572      Doc 105     Filed 12/14/20 Entered 12/14/20 16:56:04           Desc Main
                                 Document     Page 5 of 5



22)The debtor has not made a payment since January 6, 2020, in response to the trustee

   motion to dismiss pending at the time.

23) As the debtor has failed to maintain payment to the Trustee as required under the

   conWirmed plan, dismissal is appropriate pursuant to 11 USC §1307(c).

24) At least 70 months have elapsed since the commencement of the case.

25) Debtor’s motion to modify plan seeks to reduce the amount of payments to creditors

   pursuant to 11 USC § 1329(a)(1), which is prohibited upon the expiration of the term of

   plan.

26)The term of the plan has expired and the plan has already run in excess of 60 months.

27)There is no “administrative issue” or mistake of fact or law that would allow

   modiWication of the previously entered orders modifying plan.

       Wherefore, for the above stated reasons, Trustee prays that debtor’s motion to

modify be denied, and for any and all other relief this court deems just and proper.

                                                  Respectfully submitted:

                                                  /s/Yanick Polycarpe

                                                  for Marilyn O. Marshall, Trustee

OfWice of the Chapter 13 Trustee
Marilyn O. Marshall
224 S. Michigan, Suite 800
Chicago, IL 60604
312-431-1300
